— Appeal from orders of disposition (two papers), Family Court, Bronx County (Allen G. Alpert, J.), entered on or about March 6, 2007, which, upon respondent-appellant’s default and after conducting hearings, terminated respondent’s parental rights to the subject children upon findings that he violated the terms of a suspended judgment, and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously dismissed, without costs.
The orders from which respondent purports to appeal were entered upon his default, and therefore are not appealable (CPLR 5511; see e.g. Matter of Perla B., 48 AD3d 261 [2008]). Concur — Lippman, E.J., Mazzarelli, Buckley, McGuire and DeGrasse, JJ.